Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 10/26/21 & the interview on 11/2/21.  As per below, the application is in condition for allowance of claims 1-9, 11-13, and 15-18.

Terminal Disclaimer
The terminal disclaimer filed on 11/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/626946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed diving apparatus, the prior art does not disclose, either alone or suggest in combination, a diving apparatus including an air pump having a rigid housing with an interior space extending along a longitudinal axis from an interior-space beginning to an interior-space end which includes an opening closed by a bag-shaped flexible part in order to form a variable pump volume bounded by the housing and the flexible part in order to form a variable pump volume bounded by the housing and the flexible part, wherein the air pump is designed such that in the event of an overpressure caused by surrounding water, the flexible part is pressed into the interior space reducing the pump volume and bearing at least in portions on an inner wall of the housing in a contact portion of the interior space in order to compress air in the pump and supply it from a region of the interior-space beginning via a breathing line to a diver, the contact portion extending along the longitudinal axis from the interior-space end in the direction of the beginning up to a maximum height, the flexible part 
The closest prior art references of record are: Tragatschnig (5,092,327), Stafford (4,919,631), Diggs (4,022,201), McLeod et al. (2011/0057009), Gargaro, III et al. (2010/0158605), McNemar (4,877,167), Vautin (3,050,055), Ellwitz (7,258,509), Saillet et al. (2005/0000516), Antonelli (2002/0166555), and Gilbert (4,348,976) are all related to aspects of the claimed invention; however, they do not disclose, either alone or suggest in combination the limitations discussed above and set forth in independent claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785